Citation Nr: 0730674	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Basic eligibility for Department of Veterans Affairs non-
service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The record indicates that the appellant served as a member of 
the New Philippine Scouts from July 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 denial by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2007) and 38 C.F.R. § 20.099(c) (2007).

The Board notes that the appellant participated in an 
informal hearing conference with personnel at the RO in June 
2004.  A report of the conference is of record.  In October 
2004, the appellant requested a Board hearing in Washington, 
DC.  In November 2004, however, he indicated that he wished 
to withdraw his hearing request.  Therefore, the Board finds 
that all due process has been met with respect to the 
appellant's hearing request.


FINDING OF FACT

The appellant's only military service was with the New 
Philippine Scouts from July 1946 to February 1949, he has not 
contended otherwise, and there is no indication that he had 
service in the U.S. Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA pension 
benefits, based upon qualifying service by the appellant, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
(4), 3.5, 3.6, 3.40, 3.41, 3.203 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

In the present case, the Board believes the applicable facts 
and law do not warrant further notice and/or development 
pursuant to the VCAA.  As will be shown in the discussion 
below, the appellant's lack of basic eligibility for VA 
pension benefits is clear, so there can be no prejudice in 
not engaging in further VCAA notice or action.  See, e.g., 
Valaio v. Principi, 17 Vet. App. 229, 231-32 (2003), holding 
that any error in applying the VCAA is nonprejudicial where 
the facts are not in dispute and the facts averred could not 
conceivably lead to a different result.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002), to the effect that 
the VCAA is not applicable to a claim in which the law, and 
not the evidence, is dispositive of the claim.  Therefore, 
the Board may proceed with the appellant's claim at this 
time.


II.  Analysis

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces, organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except for certain benefits 
as specified by law.  38 U.S.C.A. § 107(a).  Those specified 
benefits do not include non-service-connected disability 
pension benefits.  Id.

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

These regulations have their basis in statute.  See Dela Pena 
v. Derwinski, 2 Vet. App. 80 (1992), wherein the Court of 
Appeals for Veterans Claims upheld the constitutionality of 
38 U.S.C.A. § 107(a), following the "reasoning and wisdom" 
of the U.S. Court of Appeals for the District of Columbia 
Circuit in Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. 
Cir. 1991).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department.  38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The evidence of record shows that the appellant has indicated 
that he had service with the New Philippine Scouts from July 
1946 to February 1949.  The Board notes that the Philippine 
government has its own laws and regulations, which permit 
recognition of military service for purposes of that nation's 
benefits, which is not recognized by the U.S. Armed Forces 
for purposes of VA benefits.

The Board recognizes that the RO did not seek certification 
from the U.S. service department regarding the appellant's 
claimed service.  However, the appellant has never claimed to 
have served in any branch of the U.S. military that would 
render him eligible for the benefit he seeks.  The period of 
service he reported, with the New Philippine Scouts from July 
1946 to February 1949, fails to render him eligible for non-
service-connected disability pension benefits.  As noted 
above, service before July 1, 1946, in the organized forces 
of the government of the Commonwealth of the Philippines 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including organized guerrilla 
forces subsequently recognized by a service department, does 
not qualify as active service for certain VA benefits, 
including non-service-connected disability pension.  38 
U.S.C.A. § 107(a); see also Fonseca v. Derwinski, 2 Vet. App. 
54, 55 (1992).  Indeed, the appellant is not even claiming 
that he had service prior to July 1, 1946.

Thus, the appellant's alleged service cannot constitute 
active military, naval, or air service for purposes of 
establishing entitlement to non-service-connected disability 
pension.  38 U.S.C.A. §§ 107(a), 1521(a); 38 C.F.R. §§ 
3.1(d), 3.3(a)(3).  The appellant has no basic eligibility 
for VA non-service-connected pension benefits.  For this 
reason, the claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for Department of Veterans Affairs non-
service-connected disability pension benefits is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


